Citation Nr: 0810908	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-16 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder.    

2.	Entitlement to service connection for a left knee 
disorder.  

3.	Entitlement to service connection for a right foot 
disorder.  

4.	Entitlement to service connection for a left foot 
disorder.  

5.	Entitlement to service connection for status post kidney 
infection.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1965 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.      

In September 2007 statements from the veteran and his 
representative, it is indicated that the veteran requests an 
increased rating for his service-connected hearing loss.    

The issue of service connection for a kidney disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran's right knee disorders relate to service.  

2.	The veteran's left knee disorders relate to service.  

3.	The veteran's right foot disorders relate to service.  

4.	The veteran's left foot disorders relate to service.  


CONCLUSIONS OF LAW

1.	Right knee disorders were incurred in active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.	Left knee disorders were incurred in active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

3.	Right foot disorders were incurred in active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

4.	Left foot disorders were incurred in active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  




II.  The Merits of the Claims for Service Connection

The veteran claims that, while driving in a truck in Vietnam, 
combat-related explosions damaged his knees and feet.  He 
claims that his knee and foot disorders should be service 
connected.  For the reasons set forth below, the Board agrees 
with his claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, 1 Vet. App. at 53.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

Because the veteran partly alleges that combat in Vietnam 
caused his injuries at issue here, the Board will first 
address the veteran's claims under 38 U.S.C.A. § 1154(b).  

38 U.S.C.A. § 1154(b) specifically provides that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  

Hence, if VA determines that the veteran's service comprised 
combat with the enemy, and that his knee and foot injuries 
plausibly relate to such experience, then the veteran's lay 
testimony or statements regarding his claimed injuries are 
accepted as conclusive evidence of their occurrence, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  The fact that the veteran may have served 
in a "combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the veteran's service personnel records 
that he participated in a particular operation or campaign 
would not, in itself, establish that he engaged in combat 
with the enemy because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id. Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
If VA determines that the veteran did not engage in combat 
with the enemy, the favorable presumption under 38 U.S.C.A. § 
1154(b) will not apply.    

In this case, the Board finds service connection warranted 
because the evidence is in equipoise on the issue of whether 
the veteran engaged in combat with the enemy, and thereby 
incurred knee and foot disorders.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

On the one hand, much of the evidence of record indicates 
that the veteran did not engage in combat.  The veteran's MOS 
does not indicate combat service.  His DD Forms 214 note the 
veteran's MOS as a cook during his time in Vietnam.  The DD 
Forms 214 do not indicate that he was assigned or 
participated in combat duties.  None of the veteran's awarded 
medals or decorations shows combat service.  The veteran's DD 
Form 214 shows that the veteran was awarded the National 
Defense Service Medal, the Vietnam Campaign Medal, the 
Vietnam Service Medal, expert rifleman's badges, a 
parachutist badge, and an Armed Forces Expeditionary Medal 
for service in the Dominican Republic.  These medals do not 
indicate combat service.  The veteran's DD Form 214 shows 
that the veteran did not receive a Combat Infantryman Medal, 
a Purple Heart Medal reflecting his claimed injuries, or any 
other decoration that would indicate combat service.  The 
veteran has submitted no evidence - such as buddy statements 
- supporting his claim to combat.  Part of the veteran's 
discharge report of medical examination, which is of record, 
indicates no lower extremity injuries that may have been 
caused by combat.  And the earliest medical evidence of 
record of post-service knee or foot disorders is found in the 
late 1990s and early 2000s, over 25 years following the 
veteran's discharge from service in 1970.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).

On the other hand, the RO has found that credible evidence 
indicates that the veteran experienced combat in Vietnam.  In 
an August 2007 rating decision, the RO service connected the 
veteran for post-traumatic stress disorder based on service 
records submitted into evidence pursuant to development 
requested in the Board's October 2006 remand.  These records 
support the veteran's claim to combat exposure, and to 
experiencing trauma from explosions.  These records show that 
a vehicle was destroyed by explosions around the time of, and 
near the location of, the veteran's claimed service and 
injuries.  

As such, the Board finds this to be an appropriate case in 
which to invoke VA's doctrine of reasonable doubt, and 
thereby find applicable here the presumption noted under 
38 U.S.C.A. § 1154.  See 38 U.S.C.A. § 5107(b).  It must 
therefore be presumed that the veteran incurred his knee and 
foot disorders in service.  The Board finds this doctrine 
particularly appropriate in this matter, as the record 
indicates that, besides page two of the discharge report of 
medical examination, the veteran's service medical records 
are not available here.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991) (where records are apparently lost while in 
the possession of the government, a heightened obligation 
applies to consider carefully the benefit-of-the-doubt rule).

The Board has reviewed the record to determine whether 
"clear and convincing" evidence exists to rebut the 
presumption under 38 U.S.C.A. § 1154.  

The Board has reviewed the VA and private medical treatment 
records noting the veteran's current knee and foot disorders.  
The Board has reviewed the January 2003 and June 2007 VA 
examination reports of record, both of which note current 
knee and foot disorders but neither of which finds these 
disorders unrelated to service.  And the Board has reviewed 
an August 2003 private examination report which clearly 
states that the veteran's knee and foot disorders relate to 
service.   

In sum, this evidence is not "clear and convincing" 
evidence against the presumed service connection here.  
38 U.S.C.A. § 1154.  


ORDER

1.	Entitlement to service connection for residuals of a right 
knee injury is granted.      

2.	Entitlement to service connection for residuals of a left 
knee injury is granted.        

3.	Entitlement to service connection for residuals of a right 
foot injury is granted.  

4.	Entitlement to service connection for residuals of a left 
foot injury is granted.  


REMAND

As noted, the veteran's service medical records are missing 
from the claims file.  Moreover, the record indicates that 
private medical records may still be outstanding with regard 
to the veteran's claim for a kidney disorder.  

In the June 2006 Board hearing, the veteran and his spouse 
claim medical treatment for a kidney disorder at a private 
hospital in the late 1960s.  And in a June 2006 lay statement 
of record, the veteran's sister corroborates the claim to 
private treatment for a kidney disorder in the late 1960s.  

It appears that VA has not attempted to retrieve these 
records.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to retrieve 
medical records from the private 
hospital(s) at which the veteran claims 
to have been treated in 1968 for a 
kidney disorder, and at which the 
veteran's spouse and sister claim the 
veteran was treated for such a 
disorder.   

2.  The RO should attempt to contact 
"Barns Hospital" in Vancouver, 
Washington, "Barnes Hospital" in 
Vancouver, Washington, and "Martin's 
Hospital" in Vancouver, Washington.  
The RO should also contact Madigan Army 
Hospital in Tacoma, Washington, which 
the veteran also noted during his June 
2006 Board hearing.    

3.  Even if no records are retrieved, 
the RO should nevertheless ask  the 
hospital(s) to verify whether the 
veteran was a patient in the late 1960s 
or early 1970s.  

4.  If additional medical evidence 
pertaining to the veteran's claimed 
kidney disorder is retrieved, the RO 
should consider providing the veteran 
with an appropriate VA medical 
examination and nexus opinion.   

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


